Citation Nr: 1422106	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for a left foot disorder and a right foot disorder other than pes planus, to include as secondary to service-connected pes planus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
September 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2012, the Veteran appeared at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In December 2013, the Board remanded the case for further development.  The Board finds that additional development is necessary to adjudicate the Veteran's claim for a left foot disorder and a right foot disorder other than pes planus, to include as secondary to service-connected pes planus.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that the Veteran's entire claims file is now in electronic format, and is located on VA's Virtual VA and VBMS systems. 


FINDING OF FACT

The Veteran's preexisting pes planus increased in severity during active service, and the presumption of aggravation has not been rebutted by clear and unmistakable evidence. 


CONCLUSION OF LAW

The Veteran's preexisting pes planus was aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for pes planus, which represents a complete grant of the benefit sought on appeal and is the only issue decided here.  As such, no discussion of VA's duty to notify and assist is necessary.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service records reflect a notation of pes planus on entrance examination in January 1970.  At that time, the Veteran reported that he had not experienced any history of foot trouble.  An ETS examination from February 1971 did not indicate any foot disorder.  On the Veteran's October 1971 separation report of medical history, he reported foot trouble, and the examiner noted pes planus.  The Veteran's service treatment records did not include any complaint, diagnosis, or treatment for pes planus.  However, the service treatment records also reflect that the Veteran scarcely sought any type of medical treatment during service.

Post-service treatment records reflect a diagnosis of pes planus, most recently confirmed by a March 2014 VA examination.  

At the Veteran's January 2012 Board hearing, he testified that he had not experienced any foot trouble prior to service, and that his symptoms began in service.  He also reported that he received private treatment for his pes planus beginning in 1971, the year he separated from service.  He reported private treatment by Dr. D.H. from 1971 to 2001, and treatment by Dr. A.R. since that time.  The Veteran also stated that he had attempted to retrieve the treatment records from Dr. D.H. but was unable to do so.  As a result, the records from Dr. D.H. are not associated with the Veteran's claims file.  However, in February 2008, the Veteran's current podiatrist, Dr. A.R., submitted a statement in which he opined that the Veteran's pes planus may very well have been related to, and exacerbated by, his prior military service.

In a March 2006 statement, the Veteran's friend, D.T., reported that he had known the Veteran since 1971 and that the Veteran had always experienced foot trouble.  He stated that the Veteran had been seeing a doctor about his feet for many years.            

In a March 2014 VA examination report, the examiner, a physician assistant, opined that the Veteran's pes planus was not aggravated by military service.  The examiner based his opinion on the lack of treatment for pes planus during service and the fact that the separation examination was negative for any foot abnormality other than the preexisting pes planus.     

The Board finds that service connection is warranted for pes planus based upon the available evidence.  During the Veteran's Board hearing, he testified that he did not begin to experience pain in his feet until he entered active service, and that his bilateral pes planus had essentially worsened beyond its normal progression during service.  The Board notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his right and left foot problems during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Additionally, the Veteran is competent to report the right foot and left foot symptoms in service, as those injuries are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran's testimony as to his symptomology beginning in service and worsening since service to be credible.  The Veteran's testimony is consistent with his report of no foot trouble at entrance examination in January 1970 and subsequent report of foot trouble on his October 1971 report of medical history at separation from service.  Although the Veteran's service treatment records do not reflect complaints or treatment of his feet, the Board notes that the Veteran's service treatment records are sparse, and they are consistent with the Veteran's testimony that, while he experienced pain in his feet, he did not report the problem during service.  The Veteran's testimony is further supported by the statement from D.T., who reported that the Veteran had experienced foot trouble since 1971 and had seen a podiatrist for many years. 

While the March 2014 VA examiner opined that the Veteran's pes planus was not aggravated by service, he did not specifically find that any increase in severity during service was due to the normal progression of the disease.  Further, the examiner's opinion does not satisfy the heightened standard of clear and unmistakable evidence that would be required to rebut the presumption of aggravation.

In light of the entrance and separation reports of medical history reflecting that foot trouble began in service, as well as the Veteran's report of increased symptoms during service and thereafter, there is a presumption of aggravation of the condition.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  In this case, with the evidence showing that the disability increased in severity during service and with no clear and unmistakable evidence demonstrating that the Veteran's preexisting pes planus was not aggravated by service, the Board finds that service connection for pes planus is warranted.


ORDER

Service connection for pes planus is granted. 


REMAND

Further development is required before the Veteran's claim regarding a left foot disorder and right foot disorder other than pes planus can be adjudicated. 

In March 2014, the Veteran was afforded a VA foot disorders examination.  The examiner referenced VA treatment records from 2006 that indicated treatment for plantar fasciitis, heel pain, athlete's foot, and calluses.  Additionally, the Board notes that a March 2006 letter from Dr. A.R. stated that X-rays had revealed arthritic changes in the feet bilaterally.  The letter also included a diagnosis of second toe deformity of the right foot.  The VA examiner diagnosed pes planus and hallux valgus, but did not address whether any of these previously-diagnosed foot conditions were still present.  On remand, the examiner must specifically determine whether any of the previously-diagnosed foot conditions are still present.  For each foot condition found, the examiner must opine as to whether it is at least as likely as not related to service.  The examiner must also opine as to whether it is at least as likely as not that any current foot condition was caused by or aggravated by the Veteran's service-connected pes planus.

Additionally, the RO should update the Veteran's virtual file with any outstanding VA treatment notes, as well as provide the Veteran an opportunity to submit any outstanding private treatment records relating to any diagnosed foot condition(s) other than pes planus, or authorize VA to obtain such records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's virtual file.  The most recent VA treatment note currently of record is dated December 19, 2013.  

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to any diagnosed foot condition(s) other than pes planus.  Provide the Veteran with the appropriate authorization for release form, if needed. 

For any private providers identified by the Veteran, make at least two (2) attempts to obtain the treatment records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.

3.  After the above development is completed, send the Veteran's claims file to the same examiner who completed the March 2014 VA examination, or, if that examiner is unavailable, to a suitable replacement, to provide an addendum VA opinion.  

Request that the examiner review the claims file, and, if deemed necessary, conduct an appropriate VA examination of the Veteran regarding any foot conditions other than pes planus. 

The examiner should determine whether any foot conditions other than pes planus are currently present.  In doing so, the examiner must specifically address whether the previously diagnosed conditions of plantar fasciitis, heel pain, athlete's foot, calluses, second toe deformity of the right foot, arthritic changes, or hallux valgus are presently found on examination. 

For each diagnosed foot disorder (other than pes planus) found to be present, examiner must answer the following questions:

A)  Is it at least as likely as not that the foot disorder is related to service? 

In forming this opinion, the examiner should consider the Veteran's statements as to experiencing pain in his feet in service. 

B)  Is it at least as likely as not that the foot disorder was caused by the Veteran's service-connected pes planus?

C)  Is it at least as likely as not that the foot disorder was aggravated by the Veteran's service-connected pes planus?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms.

If the examiner finds that a foot disorder other than pes planus is aggravated (permanently worsened) by the Veteran's service-connected pes planus, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected pes planus.

An explanation must be provided for all opinions expressed. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


